Citation Nr: 1701384	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-28 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

4.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to October 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.  

In May 2012, the Veteran testified in support of this claim during a hearing, held before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In January 2016, the Veteran testified in support of this claim before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


REMAND

The Veteran has reported being treated for each of the claimed disabilities recently.  A remand is necessary to obtain additional treatment records.

Regarding the claim for service connection for a cervical spine disability, the Veteran contends that he developed this disability as a result of an October 1972 service motor vehicle accident.  VA provided the Veteran with a VA medical examination to determine the etiology of the claimed disability in March 2010.  In a May 2010 addendum, a VA examiner wrote that the claimed cervical spine disability was less likely than not related to service because of a normal service discharge examination and the lack of any medical documentation of treatment for a neck disability following discharge from service until May 2006.  However, in an August 2012 VA treatment record, submitted by the Veteran, a VA examiner stated that a MRI of the cervical spine was consistent with the Veteran's report of a neck injury during a remote car accident in the 1970s.  The Board notes that the May 2010 VA addendum is incomplete because it does not address the Veteran's lay reports of continuous neck pain following the service accident.  Likewise, the August 2012 VA examiner's opinion is also incomplete because the examiner did not provide any basis for the opinion.  A remand is necessary to provide an additional examination to determine the etiology of the Veteran's claimed cervical spine disability.  

Regarding the claim for service connection for a lumbar spine disability, the Veteran contends that he developed a lumbar spine disability as a result of the October 1972 in-service motor vehicle accident.  VA provided the Veteran with a VA medical examination to determine the etiology of the claimed disability in October 2010.  In the October 2010 VA medical examination report, a VA examiner wrote that the claimed low back disability was less likely than not related to service because of a normal service discharge examination and the lack of any medical documentation of treatment for a low back disability following discharge from service until 1989.  The Board notes that the October 2010 VA examiner's opinion is incomplete because it does not address the Veteran's lay reports of continuous low back pain following the service accident.  A remand is necessary to provide an additional examination to determine the etiology of the Veteran's claimed low back disability.  

Regarding the claims of service connection for prostate cancer and ischemic heart disease, both due to herbicide exposure, the Veteran indicates that he served aboard the USS Paul during service in the Vietnam era.  The Veteran stated that the vessel performed duties off the shore of Vietnam, to include in Da Nang harbor and the Gulf of Tonkin.  The log books of the USS Paul, associated with the claims file, include passages indicating that the vessel anchored in Da Nang harbor.  The Veteran indicated that he never set foot in Vietnam himself.  The USS Paul is not listed in official records as a ship whose inhabitants were known to have been exposed to herbicides during service.  However, the Veteran has presented letters from shipmates, suggesting that they were exposed to herbicides through the air and through the water they drank.  The Veteran also submitted an October 2011 email from a VA psychologist, stating that his prostate cancer was due to Agent Orange exposure without further explanation.  A remand is necessary to obtain an opinion regarding the possibility of herbicide exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  

2.  Schedule the Veteran for a VA examination of the low back and cervical spine by a medical doctor specializing in orthopedics.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner must note the March 2010 VA examination report, including the examiner's observations regarding the Veteran's cervical spine; the May 2010 addendum to the March 2010 VA medical examination report; the October 2010 VA medical examination report regarding the Veteran's low back disability; the August 2012 VA treatment record, indicating that the Veteran's cervical spine MRI was consistent with the Veteran's report of a neck injury during remote car accident in the 1970s; and the Veteran's lay statements regarding his in-service and post-service symptomatology.  A complete rationale should be given for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  After an examination the examiner is asked to also provide the following opinions:

(a)  Diagnose all lumbar and cervical spine disabilities shown.

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed lumbar spine disability is related to service or any incident of service, including the October 1972 automobile accident?

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed cervical spine disability is related to service or any incident of service, including the October 1972 automobile accident?

3.  The relevant evidence of record, to include the Veteran's contentions, should be made available to a service department expert or other expert deemed appropriate to address matters concerning herbicide exposure for a professional opinion as to whether it is as least as likely as not (50 percent or greater probability), based upon the documented movements and location of the USS Paul, that the Veteran was actually exposed to herbicides based upon possible ingestion, such as through drinking and bathing in the water when the ship was anchored near or in Da Nang Harbor; inhalation, such as exposure from wind or air; and other methods possible contact.  In determining the latter likelihood, the expert should consider the Veteran's statements regarding the various theories of exposure to herbicides, the relevant deck logs pertaining to the location of USS Paul, and the October 2011 email from a VA psychologist, stating that the Veteran's prostate cancer was due to herbicide exposure.  

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

